Citation Nr: 1637118	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-26 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection degenerative arthritis of the right hand.

2.  Entitlement to service connection for degenerative arthritis of the right ankle.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION


The Veteran had active military service from October 1985 to January 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of the case has been transferred to the RO in Detroit, Michigan

In support of his claim, the Veteran testified at a video conference at the RO in July 2016 before the undersigned Veterans Law Judge of the Board.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for arthritis of the right hand and right ankle have been met.  


CONCLUSIONS OF LAW

1.  Arthritis of the right hand was incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

2.  Arthritis of the right ankle was incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by letters dated in November 2009 and January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Initially, the Board notes that a full copy of the Veteran's service treatment records has not been located.  When service treatment records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005).  

The Board has considered the medical and lay evidence of record, including buddy statements, photographs and testimony of the Veteran.  This evidence supports a connection between the Veteran's current arthritis in his hand and ankle to service.  It shows that the Veteran suffered injuries during service that have not fully resolved.  The Board finds this evidence probative, particularly the hearing testimony, photographs provided and buddy statements.  Therefore, the evidence at least rises to the level of equipoise.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the diagnosed arthritis of the right hand and right ankle are etiologically related to military service.  Entitlement to service connection for arthritis of the right hand and right ankle is warranted.  


ORDER

Entitlement to service connection for arthritis of the right hand is granted.

Entitlement to service connection for arthritis of the right ankle is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


